Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
In February 2008, petitioner, an inmate, was charged in a misbehavior report with violating the prison disciplinary rule prohibiting the use of a controlled substance after a sample of his urine twice tested positive for the presence of cannabinoids. He was found guilty following a tier III disciplinary hearing. Petitioner’s administrative appeal resulted in a reduction of the penalty imposed but was otherwise unsuccessful, and he thereafter commenced this proceeding pursuant to CPLR article 78 setting forth both evidentiary and procedural challenges.
We confirm. The misbehavior report together with the positive urinalysis test results and supporting documentation, as well as the testimony of the correction officer who performed the urinalysis, provide substantial evidence of petitioner’s guilt (see Matter of Smith v Dubray, 58 AD3d 968, 968 [2009]; Matter of Sierra v Dubray, 58 AD3d 970 [2009]). Furthermore, “the supporting documentation established the proper foundation for the reliance on the positive test results” (Matter of Smith v Dubray, 58 AD3d at 969; see 7 NYCRR 1020.5 [a]; Matter of Williams v Selsky, 45 AD3d 1023, 1024 [2007]).
Petitioner’s remaining contentions have been examined and have been found to be without merit.
Cardona, P.J., Peters, Rose, Malone Jr. and Stein, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.